Title: To Benjamin Franklin from the Loge des Commandeurs du Temple, [18 September 1780]
From: Masonic Lodge, Commandeurs du Temple
To: Franklin, Benjamin



A L’O∴ de Carcassonne d’un lieu éclairé,
ou regnent le silence, la paix et la charité.
Le 18e du 7e mois de l’an de la V. L∴ 5780
[September 18, 1780]


A La Gloire du Grand Architecte de l’univers
La Loge Réguliere de st Jean de Jerusalem
sous le titre distinctif des Commandeurs du Temple


Au très digne très vertueux & très réspectable Frére
Docteur Franklin, Ministre plénipotentiaire
des Etats-Unis de L’Amérique auprés de sa Majesté
très chrétienne S∴ F∴ U∴


T∴ C∴ F∴
Nous n’avions pas douté un seul instant, de vous voir sensible au malheur de la famille que nous vous recommandions, son état était un titre infaillible auprés de vous; Mais nous n’osions nous flatter de vous voir porter votre attention, jusques à nous offrir de faire passer vous-même nos Lettres à M. Le chevalier de la Luzerne. Une grande ame ne sait pas faire le bien à demi; vous nous l’aves prouvé plus que jamais en nous fesant une offre dont nous n’userons pas parceque la famille Andrieu, avoit déja écrit à Monsieur L’Ambassadeur avant votre réponse. Nous ne laisserons pas perdre cépendant le fruit de votre bonté, & nous vous supplierons, de vouloir bien vous rappeller les promésses que vous nous avés faites d’écrire en Amérique. Vous mettrés le comble à vos bienfaits, si vous voulés vous interesser auprés de M. De la Luzerne. Reçeves en attendant pour tant de soins nos rémerciments. Les éloges les plus pompeux les suivraient, si votre modestie ne nous imposait le plus profond silence.
Vous adressant cette Planche, nous croirions manquer à notre devoir, si nous ne vous faisions part de L’Evénément heureux, qui cause à tous nos fréres la plus sensible Joie.
Une nouvelle nomination d’officiers à mis à notre tête, L’illustre Prince Nicolas Alexis de Galitzin que nous avions le bonheur d’avoir pour affilié depuis quelques années. Aprés avoir partagé notre sensibilité pour les Malheureux, vous partagerés nos transports pour ce choix glorieux. Nous L’avons annoncé de toute part, & nous joignons cy-inclus notre circulaire pour que par votre Canal, la loge, qui a la faveur d’admirer de prés vos vertus, Connaisse un évenement intéressant pour tout ce qui tient à l’art Royal.
Notre bonheur sera parfait Si nous pouvons avoir le bonheur de vous voir affilié à notre temple, et figurer dignement à Côté des hommes illustres que nous Possedons déja.

Nous avons la faveur d’etre avec les sentimens de la plus tendre fraternité par les N∴ M∴ A∴ V∴ C∴
T∴ C∴ F∴ Vos affectionnés & fideles freres
Roques Vble en ExercicePar mandement de la R∴ L∴des Commandeurs du TempleAstoin Sre.Timbré & Sçellé par nous Garde des Sçeaux,Timbres & Archives.Mêric DE Rieûx

